SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549-1004 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 November 26, 2007 Date of Report (Date of Earliest Event Reported) LEFT BEHIND GAMES INC. (Exact name of registrant as specified in its charter) WASHINGTON 000-50603 91-0745418 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 25060 HANCOCK AVENUE, SUITE , MURRIETA, CA 92562 (Address of principal executive offices) (Zip code) (951)894-6597 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) On November 26, 2007, we received the resignation letter of Jeffrey S. Frichner.In his letter, he announced his resignation as a director of Left Behind Games Inc. effective immediately.He cited personal reasons for the resignation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEFT BEHIND GAMES INC. DATE: November 28, 2007 By: /s/ Troy Lynden Name: Troy Lynden Title: ChieChief Executive Officer
